CRANDALL, Presiding Judge.
Plaintiff, Classical Gardens Limited, appeals from a judgment entered, in a court-tried case in favor of defendant, Melody Monroe. Plaintiffs action was premised on breach of an oral contract. Plaintiff claims the trial court erred in entering judgment in favor of defendant. We affirm.
It is plaintiffs duty to file a transcript and to prepare a legal file so that the record contains all of the necessary evidence needed in making our determination. Frasher by Autenrieth v. Whitsell, 832 S.W.2d 18, 19 (Mo.App.W.D.1992); Rule 81.12(c). Here, plaintiff failed to provide this Court with a transcript of the trial court proceeding. Because of the absence of a transcript we find that plaintiff failed to show any trial court error. Plaintiffs point is denied.
The judgment of the trial court is affirmed.
REINHARD and CRIST, JJ., concur.